Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and species A2 in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that the rejection provides no explanation as to how Fisher discloses the technical feature; no reference is made to any portion of the Fisher disclosure; Fisher makes no mention of a thin layer plate for thin layer chromatography; the method claims and device claims are related and the search required for one Group will substantially overlap and there is no serious burden.  This is not found persuasive because the groups are restricted under PCT practice thus the requirement is made based on special technical feature rather than search burden.  The Examiner notes that Fisher is not directed towards thin layer plate; this reference does not teach the features as stated.  However, the restriction is still proper in view of the rejection below in view of U.S. Patent No. 6064754 which teaches the special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II and species A1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2021.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This applies to claim 19 and the limitation “displaceable relative to the surface (10) of the thin-layer plate (2) by means of a displacement device (20)”; the term “displacement device” is interpreted in light of the specification as an X-Y stage.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 6064754 by Parekh et al. (Parekh). 
claim 1, Parekh teaches a method for provision of a sample of a specimen to be analyzed (abstract).  Parekh teaches separating a sample through a variety of techniques, such as chromatography (C5/L13 to C6/L50).  Parekh teaches gel filtration chromatography (C5/L13 to C6/L50).  Parekh teaches a thin layer plate in thin layer chromatography (C5/L13 to C6/L50). 
Parekh teaches removing the sample from the thin layer plate and feeding the sample to a specimen chamber (C5/L13 to C6/L50; C13/L13 to C14/L34).  Parekh teaches the sample is removed from a surface of the thin layer plate by a blade disposed at a receiving opening of a cannula (C5/L13 to C6/L50; C13/L13 to C14/L34).  Parekh teaches the sample is fed through the cannula to the specimen chamber which is connected to the cannula (C5/L13 to C6/L50; C13/L13 to C14/L34). 
In regard to claim 2, Parekh teaches generating a reduced pressure in the specimen chamber in order to suck the sample removed from the thin layer plate by means of the cannula through the receiving opening into the cannula and through the cannula into the specimen chamber (C5/L13 to C6/L50; C13/L13 to C14/L34). 
In regard to claim 3, Parekh teaches after the removal and feeding of the sample, filling the specimen chamber with a solvent in order to dissolve the sample (C14/L35-64). 
In regard to claim 5, Parekh teaches the cannula and the surface of the thin layer plate are displaced relative to one another by means of a displacement device in order to remove the sample from the thin layer plate (C6/L10-50). 
In regard to claim 6, Parekh teaches generating an optical image of the surface of the thin layer plate containing the specimen to be analyzed by means of an optical recording device 
In regard to claim 19, Parekh teaches the cannula and the blade are displaceable relative to the surface of the thin layer plate by means of a displacement device (C6/L10-50). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6064754 by Parekh et al. (Parekh), as noted above, in view of GB2067126 by Brun et al. (Brun). 
In regard to claims 4 and 16-18, Parekh teaches the limitations as noted above.  Further, Parekh teaches removing a portion of gel without affecting the spatial integrity of the array (C13/L14 to C14/L34).  Parekh teaches accurate removal and reproducible removal (C13/L14 to C14/L34).  Parekh teaches a robotic device (C13/L14 to C14/L34).  
Parekh does not teach a spring force.
Brun teaches thin layer chromatography and removing portions of the gel (abstract).  Brun teaches a support controlled through a spring (P2/L115-126).  Brun teaches controlling movement through a spring (P2/L115-126).  
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4863610 by Campbell; U.S. Patent No. 7485191 by Axtell et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/KARA M PEO/Primary Examiner, Art Unit 1777